MEMORANDUM *
Diaz and Ramirez appeal the Board of Immigration Appeals’ decision upholding the immigration judge’s denial of their motion to reopen, and claim that the denial of their motion constituted a due process violation resulting in prejudice to the outcome of their case.
While Diaz and Ramirez were afforded ample due process, their petition for review is granted. We remand their case to the Board of Immigration Appeals for consideration of the merits in light of In re Monreal-Aguinaga, 23 I. & N. Dec. 56 (BIA 2001).
*812The petition for review is GRANTED and the case REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.